Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial office action that has been issued in response to patent application 16/607,357 filed on 10/22/2019. Claims 1-9, as originally filed, are currently pending and have been considered below. Claim 1 and 9 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) are submitted on 10/22/2019 and 03/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Document number 1 under the Foreign Patent Document section of the IDS submitted on 10/22/2019 is not considered because of a concise explanation of relevance for non-English language information is not provided. See MPEP 609.049(a) section III.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
In particular, Applicant is reminded of requirements set forth in 27 C.F.R. 1.55(g)(3)-(4) Claim for foreign priority:
(3) An English language translation on a non-English language foreign application is not required except:
When the application is involved in an inference (see § 41.202 of this chapter) or  derivation (see part 42 of this chapter) proceeding;
When necessary to overcome the date of a reference relied upon by the examiner; or 
When specifically required by the examiner.
(4) If an English language translation of a non-English language foreign application is required, it must be filed together with a statement that the translation of the certified copy is accurate” (emphasis added).
	Since an English language translation of Application No. JP2017-088717 has not been made of record, the Examiner notes that prior art references with filing date or publication date prior to the instant Application’s filing date of 10/22/2019 are considered applicable prior art references.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are (generic place holders in bold):

Claim 9: 
a training signal acquisition unit configured to acquire and classifies a signal as a training-use signal including a specific component or a training-use signal not including the specific component, the training-use signals including a common characteristic. (Specification [0034] reiterates the function, but does not provide description of the structure)
a model formulation unit configured to, based on the training-use signal acquired by the training signal acquisition unit and information indicating whether or not the specific component is included in the training-use signal, perform learning that generates a data series signal in which the specific component has been separated and removed from a data series of the training-use signal, and generate learned data. (Specification [0038] reiterates the function, but does not provide description of the structure)
a test signal acquisition unit configured to acquire an arbitrary signal including the common characteristic. (Specification [0044] reiterates the function, but does not provide description of the structure)
a signal separation removal unit configured to, based on the arbitrary signal acquired by the test signal acquisition unit and the generated learned data, generate a data series signal in which the specific component has been separated and removed from a data series of the arbitrary signal. (Specification [0044] reiterates the function, but does not provide description of the structure)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirements. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

Each of the limitations in claim 9 that contains the following generic placeholders:
training signal acquisition unit 
model formulation unit 
test signal acquisition unit 
signal separation removal unit 

invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112. Sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the corresponding description found in the Specification (see Section 7 of the Office Action) of each of the generic placeholders listed above substantially reiterates the claim language and does not provide description of the structure that performs the corresponding functions. Therefore, claim 9 is rejected under 35 U.S.C. 112(a) for lack of written description. See MPEP 2181 (IV) (“the means- (or step-) plus- function claim must still be analyzed to determine whether there exists corresponding adequate support for such claim limitation under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph support for the claim limitation, the examiner must consider whether the specification describes the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application’s filing date”).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1- 9 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite or failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “arbitrary signal” in claims 1-2, 6-7, and 9 are a relative term which renders the claim indefinite. The term “arbitrary signal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The recitation of “arbitrary signal” lacks clarity because it is unclear how one can distinguish any signal as “arbitrary signal”. For the examination purpose, any signal can be considered as “arbitrary signal”.

	Each of the limitations in claim 9 that contain the following the following generic placeholders:
training signal acquisition unit 
model formulation unit
test signal acquisition unit 
signal separation removal unit 

invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the corresponding description found in the Specification (see Section 7 of the Office Action) of each of the generic placeholders listed above substantially reiterates the claim language and does not provide description of the structure that performs the corresponding functions. Therefore, the claims is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 3-5 and 8 are rejected for being directly or indirectly dependent on the rejected claims 1-2, 6-7, and 9

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for learning-type signal separation. Each of the following limitation(s):
which performs learning processing based on a training-use signal including a specific component, and a training-use signal not including the specific component, the training-use signals including a common characteristic
wherein the learning-type signal separation method includes: generating learned data by causing the… to perform learning processing based on the training-use signal and information indicating whether or not the specific component is included in the training-use signal, to generate a data series signal in which the specific component has been separated and removed from a data series of the training-use signal
… generating, based on the acquired arbitrary signal and the generated learned data, a data series signal in which the specific component has been separated and removed from a data series of the arbitrary signal

as drafted, claim 1 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language and insignificant extra-solution activity language. The above limitation in the context of this claim encompasses which performs learning processing based on a training-use signal including a specific component, and a training-use signal not including the 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “model formulation unit”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the limitation of “acquiring an arbitrary signal including the common characteristic” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The insignificant extra-solution activity of “acquiring an arbitrary signal including the common characteristic” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for learning-type signal separation. Each of the following limitation(s):
wherein the training-use signal, the arbitrary signal, and the data series signal are multivariate signals constituted by a plurality of additive components, or a univariate signal

as drafted, claim 6 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language and insignificant extra-solution activity language. The arbitrary signal, and the data series signal are multivariate signals constituted by a plurality of additive components, or a univariate signal (corresponds to evaluation and observation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “model formulation unit”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the limitation of “acquiring an arbitrary signal including the common characteristic” as 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The insignificant extra-solution activity of “acquiring an arbitrary signal including the common characteristic” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 7,

Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: See analysis of claim 1. 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “model formulation unit”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the limitation of “acquiring an arbitrary signal including the common characteristic” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Moreover, the additional element(s) of “wherein the training-use signal, the arbitrary signal, and the data series signal are measured biological signals, and the specific component is an unnecessary component added to the biological signal”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The insignificant extra-solution activity of “acquiring an arbitrary signal including the common characteristic” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the additional element(s) of “wherein the training-use signal, the arbitrary signal, and the data series signal are measured biological signals, and the specific component is an unnecessary component added to the biological signal”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”, which does not amount to significantly more. See MPEP 106.05(h). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 8,

Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: See analysis of claim 1. 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “model formulation unit”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the limitation of “acquiring an arbitrary signal including the common characteristic” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Moreover, the additional element(s) of “wherein the data series is a waveform or a frequency”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The insignificant extra-solution activity of “acquiring an arbitrary signal including the common characteristic” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the additional element(s) of “wherein the data series is a waveform or a frequency”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”, which does not amount to significantly more. See MPEP 106.05(h). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a device, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a device for learning-type signal separation. Each of the following limitation(s):
… and classifies… as a training-use signal including a specific component or a training-use signal not including the specific component, the training-use signals including a common characteristic7TDM/kkApplication No. Continuation of PCT/JP2018/016472 Docket No.: 5259-000317-US-NPAmendment dated October 22, 2019First Preliminary Amendment
… configured to, based on the training-use signal acquired by the training signal acquisition unit and information indicating whether or not the specific component is included in the training-use signal, perform learning that generates a data series signal in which the specific component has been separated and removed from a data series of the training-use signal, and generate learned data
… configured to, based on the arbitrary signal acquired by the test signal acquisition unit and the generated learned data, generate a data series signal in which the specific component has been separated and removed from a data series of the arbitrary signal

as drafted, claim 9 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language and insignificant extra-solution activity language. The above limitation in the context of this claim encompasses … and classifies… as a training-use signal including a specific component or a training-use signal not including the specific component, the training-
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a training signal acquisition unit”, “a model formulation unit”, “a test signal acquisition unit”, and “a signal separation removal unit”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the limitation of “configured to acquire an arbitrary signal including the common characteristic” and “configured to acquire …a signal…” as drafted, is reciting 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The insignificant extra-solution activity of “configured to acquire an arbitrary signal including the common characteristic” and “configured to acquire …a signal …” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pascual et al. (“SEGAN: Speech Enhancement Generative Adversarial Network”) in view of Kadambe et al. (US 8699971B1) 
Regarding Claim 1,
Pascual et al. teaches a learning-type signal separation method performed using a model formulation unit, which performs learning processing based on a training-use signal including a specific component, and a training-use signal not including the specific component, the training-use signals including a common characteristic wherein the learning-type signal separation method includes (Pascual et al., Fig. 3 and Section 3 Pg. 2, “The enhancement problem is defined so that we have an input noisy signal ˜x and we want to clean it to obtain the enhanced signal ˆx. We propose to do so with a speech enhancement GAN (SEGAN). In our case, the G network performs the enhancement. Its inputs are the noisy speech signal ˜x together with the latent representation z, and its output is the enhanced version ˆx = G(˜x)” teaches a Generative Adversarial Network (GAN) (corresponds to the model formulation unit to perform learning processing) being trained with the input being noisy signal (corresponds to the training-use signals) and latent representation (corresponds to the common characteristic). Section 3 Pg. 3, “Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real”  teaches the noisy input either consisting of real samples (corresponds to the specific component not included) or noisy signals that are fake samples (corresponds to the specific component)). 
… acquiring an arbitrary signal including the common characteristic (Pascual et al., Section 3 Pg. 2, “The enhancement problem is defined so that we have an input noisy signal ˜x and we want to clean it to obtain the enhanced signal ˆx. We propose to do so with a speech enhancement GAN (SEGAN). In our case, the G network performs the enhancement. Its inputs are the noisy speech signal ˜x together with the latent representation z, and its output is the enhanced version ˆx = G(˜x)” teaches receiving an input noisy signal (corresponds to the arbitrary signal) that includes latent representation (corresponds to the common characteristics)).
Pascual et al. does not appear to explicitly teach generating learned data by causing the model formulation unit to perform learning processing based on the training-use signal and information indicating whether or not the specific component is included in the training-use signal, to generate a data series signal in which the specific component has been separated and removed from a data series of the training-use signal; and generating, based on the acquired arbitrary signal and the generated learned data, a data series signal in which the specific component has been separated and removed from a data series of the arbitrary signal
However, Kadambe et al., teaches generating learned data by causing the model formulation unit to perform learning processing based on the training-use signal and information indicating whether or not the specific component is included in the training-use signal, to generate a data series signal in which the specific component has been separated and removed from a data series of the training-use signal (Kadambe et al., Col. 4 Lines 26-36, “If signals are present, then the controller 120 activates the signal classifier 155 to identify the signal type. If the identified signal type is unknown to the system, the system collects the signal's cumulant-based features for later analysis. When enough unknown signals are collected, the controller 120 activates the clustering learner 157. If signal clusters are found, the controller 120 activates retraining of the signal classifier 155 and the signal clusters are used to retain the system in the field. In this way, signal types previously unknown to the system can be learned and become known signals without retraining the signal classifier offline” teaches the input is the unknown signals (corresponds to the training-use data) that is being used to train a Kadambe et al. further teaches the signal clusters and input signals are then being used to train the signal classifier (corresponds to the main mode, model formulation unit to perform learning processing)).
… generating, based on the acquired arbitrary signal and the generated learned data, a data series signal in which the specific component has been separated and removed from a data series of the arbitrary signal (Kadambe et al., Col. 27 Lines 2-11, “Techniques for signal separation and SINR enhancement will be discussed with reference to FIGS. 19-23. These techniques are applicable for any application in which it is desirable to improve signal quality and/or detect unknown signals in a noisy environment. For example, the techniques for signal separation and enhancement may be utilized by detector 143 of FIG. 1, or the feature estimation system shown in FIGS. 6 and 9. By enhancing the SINR, as well as separating out known signals from a noisy signal, additional unknown signals become easier to detect, identify, and manipulate” teaches detecting the unknown (corresponds to training-use signal) and noisy signal (corresponds to the specific component) and separating the known signal (corresponds to a data series signal) from the unknown and noisy signals).  
Pascual et al. in view of Kadambe et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “signal training and learning”. Therefore, it would have been 
Regarding Claim 2,
	Pascual et al. in view of Kadambe et al. teaches the learning-type signal separation method according to Claim 1 wherein3TDM/kkApplication No. Continuation of PCT/JP2018/016472 Docket No.: 5259-000317-US-NPAmendment dated October 22, 2019
Pascual et al. further teaches First Preliminary Amendmentthe model formulation unit is a GAN (Generative Adversarial Network) including a classification unit, a generator, and a learning processing unit that causes the classification unit and the generator to perform learning, the learning-type signal separation method further comprises: (Pascual et al., Fig. 1 and Section 2 Pg. 1, “The component within the GAN structure that performs the mapping is called the generator (G), and its main task is to learn an effective mapping that can imitate the real data distribution to generate novel samples related to those of the training set… The way in which G learns to do the mapping is by means of an adversarial training, where we have another component, called the discriminator (D). D is typically a binary classifier, and its inputs are either real samples, coming from the dataset that G is imitating, or fake samples, made up by G” teaches the Generative Adversarial Network (GAN) that consist of a generator (G) and a discriminator (D) (corresponds to the classification unit). Section 2 Pg. 2, “This leads to G trying to fool D, and the way to do so is that G adapts its parameters such that D classifies G’s output as real. During back-propagation, D gets better at finding realistic features in its input and, in turn, G corrects its parameters to move towards the real data manifold described by the training data (Fig. 1). This adversarial learning process is formulated as a minimax game between G and D” teaches the learning process (corresponds to the learning processing unit) that utilizes the generator and discriminator).
providing, by the learning processing unit, taking the training-use signal as an input signal, the input signal and information indicating whether or not the specific component is included in the input signal to the classification unit and the generator (Pascual et al., Section 3 Pg. 2, “The enhancement problem is defined so that we have an input noisy signal                         
                            
                                
                                    x
                                
                                -
                            
                        
                     and we want to clean it to obtain the enhanced signal                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    . We propose to do so with a speech enhancement GAN (SEGAN). In our case, the G network performs the enhancement. Its inputs are the noisy speech signal                         
                            
                                
                                    x
                                
                                -
                            
                        
                     together with the latent representation z, and its output is the enhanced version                         
                            
                                
                                    x
                                
                                ^
                            
                        
                     = G(                        
                            
                                
                                    x
                                
                                -
                            
                        
                    ). We design G to be fully convolutional, so that there are no dense layers at all. This enforces the network to focus on temporally-close correlations in the input signal and throughout the whole layering process. Furthermore, it reduces the number of training parameters and hence training time” teaches the input being noisy signal (corresponds to training-use signal). Section 3 Pg. 3, “Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real”  teaches the noisy input either consisting of real samples (corresponds to the specific component not included) or noisy signals that are fake samples (corresponds to the specific component)).
causing the classification unit to perform learning such that the classification unit outputs a classification result indicating whether or not the specific component is included in the input signal (Pascual et al., Fig. 3 and Section 3 Pg. 3, “This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches 
causing the generator to perform learning such that the generator generates a data series signal in which the specific component has been separated and removed from a data series of the input signal (Pascual et al., Fig. 2 and Section 3 Pg. 3, “These losses work under strong assumptions on how our output distribution is shaped and, therefore, impose important modeling limitations, like not allowing multi-modal distributions and biasing the predictions towards an average of all the possible predictions. Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches the generator (G) performing learning such that it outputs an enhanced signal (corresponding to the data series of the input signal) after removing the noisy signal (corresponds to the specific component)).
causing the classification unit to perform learning such that the specific component is included in the input signal, while causing the generator to perform learning so as to cause the classification unit to classify that the specific component is not included in the input signal, at the time an output signal of the generator is provided Pascual et al., Fig. 3 and Section 3 Pg. 3, “In this type of model, we have to be careful with typical regression losses like mean absolute error or mean squared error, as noted in the raw speech generative model WaveNet [25]. These losses work under strong assumptions on how our output distribution is shaped and, therefore, impose important modeling limitations, like not allowing multi-modal distributions and biasing the predictions towards an average of all the possible predictions. Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches the input being a noisy signal (corresponds to the specific component included in the input signal) that the discriminator (D) (corresponds to the classification unit) classifies what is real and what is fake (corresponds to whether the specific component is included or not in the input signal). The figure shows that the signal is outputted from the generator and inputted to the discriminator).
in the generating, based on signal separation model data and the acquired arbitrary signal, a data series signal in which the specific component has been separated and removed from a data series of the arbitrary signal are generated, the4TDM/kkApplication No. Continuation of PCT/JP2018/016472 Docket No.: 5259-000317-US-NPAmendment dated October 22, 2019First Preliminary Amendment signal separation model data being learned data from the generator among the generated learned data (Pascual et al., Fig. 3 and Section 3 Pg. 3, “These losses work under strong assumptions on how our output distribution is shaped and, therefore, impose important modeling limitations, like not allowing multi-modal distributions and biasing the predictions towards an average of all the possible predictions. Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches generating a waveform (corresponds to the data series signal) that removes the noisy signals as those signaled to be fake (corresponds to the specific component) based off of the transmitted information (corresponds to the signal separation model data) from the discriminator and the learned data from the generator).
Regarding Claim 3,
	Pascual et al. in view of Kadambe et al. teaches the learning-type signal separation method according to Claim 2 wherein processes by the learning processing unit further comprises
Pascual et al. further teaches causing the classification unit to perform learning such that the classification unit outputs a classification result indicating that the specific component is included when the specific component is included in the input signal, and outputs a classification result indicating that the specific component is not included in the input signal when the specific component is not included in the input signal Pascual et al., Fig. 3 and Section 3 Pg. 3, “In this type of model, we have to be careful with typical regression losses like mean absolute error or mean squared error, as noted in the raw speech generative model WaveNet [25]. These losses work under strong assumptions on how our output distribution is shaped and, therefore, impose important modeling limitations, like not allowing multi-modal distributions and biasing the predictions towards an average of all the possible predictions. Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches the input being a noisy signal (corresponds to the specific component included in the input signal) that the discriminator (D) (corresponds to the classification unit) classifies and outputs what is real and what is fake (corresponds to whether the specific component is included or not in the input signal)).
causing the classification unit to perform learning such that the classification unit outputs a classification result indicating that the specific component is included in the input signal at the time an output signal output by the generator resulting from providing the input signal including the specific component to the generator is provided to the classification unit as the input signal (Pascual et al., Fig. 3 and Section 3 Pg. 3, “In this type of model, we have to be careful with typical regression losses like mean absolute error or mean squared error, as noted in the raw speech generative model WaveNet [25]. These losses work under strong assumptions on how our output distribution is shaped and, therefore, impose important modeling limitations, like not allowing multi-modal distributions and biasing the predictions towards an average of all the possible predictions. Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches the input being a noisy signal (corresponds to the specific component included in the input signal) that the discriminator (D) (corresponds to the classification unit) classifies what is real and what is fake (corresponds to whether the specific component is included or not in the input signal). The figure shows that the input noisy signal (corresponds to the input signal including the specific component) is inputted to the generator (G) and is then provided to the discriminator D (corresponds to the classification unit) as an input).
causing the classification unit to perform learning such that the classification unit outputs a classification result indicating that the specific component is not included in the input signal at the time an output signal output by the generator resulting from providing the input signal including the specific component to the generator is provided to the classification unit as the input signal (Pascual et al., Fig. 3 and Section 3 Pg. 3, “In this type of model, we have to be careful with typical regression losses like mean absolute error or mean squared error, as noted in the raw speech generative model WaveNet [25]. These losses work under strong assumptions on how our output distribution is shaped and, therefore, impose important modeling limitations, like not allowing multi-modal distributions and biasing the predictions towards an average of all the possible predictions. Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches the input being a noisy signal (corresponds to the specific component included in the input signal) that the discriminator (D) (corresponds to the classification unit) classifies what is real and what is fake (corresponds to whether the specific component is included or not in the input signal). The figure shows that the input noisy signal (corresponds to the input signal including the specific component) is inputted to the generator (G) and is then provided to the discriminator D (corresponds to the classification unit) as an input).
Regarding Claim 5,
	Pascual et al. in view of Kadambe et al. teaches the learning-type signal separation method according to Claim 3, 
Pascual et al. further teaches wherein processes by the learning processing unit further comprises (Pascual et al., Section 2 Pg. 2, “This leads to G trying to fool D, and the way to do so is that G adapts its parameters such that D classifies G’s output as real. During back-propagation, D gets better at finding realistic features in its input and, in turn, G corrects its parameters to move towards the real data manifold described by the training data (Fig. 1). This adversarial learning process is formulated as a minimax game between G and D” teaches the adversarial learning process (corresponds to the learning processing unit)).  
causing the generator to perform learning such that the same data series signal as a data series of the input signal is generated when the specific component is not included in the input signal provided to the generator ((Pascual et al., Fig. 2 and Section 3 Pg. 3, “These losses work under strong assumptions on how our output distribution is shaped and, therefore, impose important modeling limitations, like not allowing multi-modal distributions and biasing the predictions towards an average of all the possible predictions. Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches the generator (G) performing learning such that it outputs an enhanced signal 
Regarding Claim 6,
	Pascual et al. in view of Kadambe et al. teaches the learning-type signal separation method according to Claim 1, 
Pascual et al. further teaches wherein the training-use signal, the arbitrary signal, and the data series signal are multivariate signals constituted by a plurality of additive components, or a univariate signal (Pascual et al., Section 4.2 Pg. 3, “The model is trained for 86 epochs with RMSprop [30] and a learning rate of 0.0002, using an effective batch size of 400. We structure the training examples in two pairs (Fig. 3): the real pair, composed of a noisy signal and a clean signal (˜x and x), and the fake pair, composed of a noisy signal and an enhanced signal (˜x and ˆx)” teaches the noisy signal (corresponds to training-use signal), the inputted signal (corresponds to the arbitrary signal), and the enhancement signal (corresponds to the data series signal) as being multivariate signals that are made up of univariate signals).
Regarding Claim 8,
	Pascual et al. in view of Kadambe et al. teaches the learning-type signal separation method according to Claim 1 
Pascual et al. further teaches wherein the data series is a waveform or a frequency (Pascual et al., Section 3 Pg. 3, “Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches the output of the generator with noisy signals removed (corresponds to the data series) being a waveform).
Regarding Claim 9,
	Pascual et al. teaches a learning-type signal separation device including (Pascual et al., Section 6 Pg. 4, “In this work, an end-to-end speech enhancement method has been implemented within the generative adversarial framework. The model works as an encoder-decoder fully-convolutional structure, which makes it fast to operate for denoising waveform chunks” teaches the implementation of an end-to-end speech enhancement method that denoises waveform chunks)
a training signal acquisition unit configured to acquire and classifies a signal as a training-use signal including a specific component or a training-use signal not including the specific component, the training-use signals including a common characteristic (Pascual et al., Section 3 Pg. 3, “Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches the noisy input (corresponds to training-use signal) either consisting of real samples (corresponds to Section 3 Pg. 2, “In our case, the G network performs the enhancement. Its inputs are the noisy speech signal ˜x together with the latent representation z, and its output is the enhanced version ˆx = G(˜x)” teaches the noisy input includes a latent representation (corresponds to the common characteristic)).7TDM/kkApplication No. Continuation of PCT/JP2018/016472 Docket No.: 5259-000317-US-NPAmendment dated October 22, 2019
First Preliminary Amendmenta model formulation unit configured to, based on the training-use signal acquired by the training signal acquisition unit and information indicating whether or not the specific component is included in the training-use signal, perform learning that generates a data series signal in which the specific component has been separated and removed from a data series of the training-use signal, and generate learned data (Pascual et al., Fig. 3 and Section 3 Pg. 2, “The enhancement problem is defined so that we have an input noisy signal ˜x and we want to clean it to obtain the enhanced signal ˆx. We propose to do so with a speech enhancement GAN (SEGAN). In our case, the G network performs the enhancement. Its inputs are the noisy speech signal ˜x together with the latent representation z, and its output is the enhanced version ˆx = G(˜x)” teaches a Generative Adversarial Network (GAN) (corresponds to the model formulation unit to perform learning processing) being trained with the input being noisy signal (corresponds to the training-use signals). Section 3 Pg. 3, “Our solution to overcome these limitations is to use the generative adversarial setting. This way, D is in charge of transmitting information to G of what is real and what is fake in the data it is getting, such that G can slightly correct its output waveform towards the realistic distribution, getting rid of the noisy signals as those are signaled to be fake. In this sense, D can be understood as learning some sort of loss detailing the output distribution corrections required for G’s output to look real” teaches the noisy input either consisting of real samples (corresponds to the specific component not included) or noisy signals that are fake samples (corresponds to the specific component) and removing those noisy signals that are considered to be fake for the output of the generator (corresponds to the data series)).
a test signal acquisition unit configured to acquire an arbitrary signal including the common characteristic (Pascual et al., Section 3 Pg. 2, “The enhancement problem is defined so that we have an input noisy signal ˜x and we want to clean it to obtain the enhanced signal ˆx. We propose to do so with a speech enhancement GAN (SEGAN). In our case, the G network performs the enhancement. Its inputs are the noisy speech signal ˜x together with the latent representation z, and its output is the enhanced version ˆx = G(˜x)” teaches receiving an input noisy speech signal (corresponds to the arbitrary signal) that includes latent representation (corresponds to the common characteristics)).
Pascual et al. does not appear to explicitly teach signal separation removal unit configured to, based on the arbitrary signal acquired by the test signal acquisition unit and the generated learned data, generate a data series signal in which the specific component has been separated and removed from a data series of the arbitrary signal
However, Kadambe et al., teaches a signal separation removal unit configured to, based on the arbitrary signal acquired by the test signal acquisition unit and the generated learned data, generate a data series signal in which the specific component Kadambe et al., Col. 27 Lines 2-11, “Techniques for signal separation and SINR enhancement will be discussed with reference to FIGS. 19-23. These techniques are applicable for any application in which it is desirable to improve signal quality and/or detect unknown signals in a noisy environment. For example, the techniques for signal separation and enhancement may be utilized by detector 143 of FIG. 1, or the feature estimation system shown in FIGS. 6 and 9. By enhancing the SINR, as well as separating out known signals from a noisy signal, additional unknown signals become easier to detect, identify, and manipulate” teaches detecting the unknown (corresponds to training-use signal) and noisy signal (corresponds to the specific component) and separating the known signal (corresponds to a data series signal) from the unknown and noisy signals).  
Pascual et al. in view of Kadambe et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “signal training and learning”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Pascual et al. with Kadambe et al., with motivation of signal separation removal unit configured to, based on the arbitrary signal acquired by the test signal acquisition unit and the generated learned data, generate a data series signal in which the specific component has been separated and removed from a data series of the arbitrary signal. “Techniques for signal separation and SINR enhancement will be discussed with reference to FIGS. 19-23. These techniques are applicable for any application in which it is desirable to improve signal quality and/or .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pascual et al. in view of Kadambe et al. in further view of Kwak et al. (“Generating Images Part by Part with Composite Generative Adversarial Networks”)
Regarding Claim 4,
	Pascual et al. in view of Kadambe et al. teaches the learning-type signal separation method according to Claim 2 wherein processes by the learning processing unit further comprises: 
Pascual et al. in view of Kadambe et al. does not appear to explicitly teach causing the classification unit to perform learning such that the classification unit outputs a classification result indicating that the specific component or a component newly added by the generator is included in the input signal when the specific component is included in the input signal, and outputs a classification result indicating that the specific component and a component newly added by the generator is not included in the input signal when the specific component is not included in the input signal; causing the classification unit to perform learning such that the classification unit outputs a classification result indicating that the specific component or a component 
However, Kwak et al., teaches causing the classification unit to perform learning such that the classification unit outputs a classification result indicating that the specific component or a component newly added by the generator is included in the input signal when the specific component is included in the input signal, and outputs a classification result indicating that the specific component and a component newly added by the generator is not included in the input signal when the specific component is not included in the input signal (Kwak et al., Fig. 2 and Pg. 2 , “A GAN has two networks: a generator G that tries to generate real data given noise z ∼ pz(z), and a discriminator D ∈ [0, 1] that classifies the real data x ∼ pdata(x) and the fake data G(z). The objective of G is to fit the true data distribution deceiving D by playing following minimax game” teaches the input signal including noise sequence (corresponds to the specific component) and the generator recursively producing h1, h2, …, hn (corresponds to the component newly added by the generator) which are then passed through the generator to produce images. The discriminator (corresponds to the classification unit) then classifies what is real and what is fake (corresponds to whether 
causing the classification unit to perform learning such that the classification unit outputs a classification result indicating that the specific component or a component newly added by the generator is included in the input signal at the time an output signal output by the generator resulting from providing the input signal to the generator is provided to the classification unit as the input signal; and (Kwak et al., Fig. 2 and Pg. 2 , “A GAN has two networks: a generator G that tries to generate real data given noise z ∼ pz(z), and a discriminator D ∈ [0, 1] that classifies the real data x ∼ pdata(x) and the fake data G(z). The objective of G is to fit the true data distribution deceiving D by playing following minimax game” teaches the input signal including noise sequence (corresponds to the specific component) and the generator recursively producing h1, h2, …, hn (corresponds to the component newly added by the generator) which are then passed through the generator to produce images (corresponds to the output of the generator and the input to the discriminator). The discriminator (corresponds to the classification unit) then classifies what is real and what is fake (corresponds to whether the specific component and the component newly added by the generator is included or not in the input signal) based on the training data from the generator).
causing the classification unit to perform learning such that the classification unit outputs a classification result indicating that the specific component and a component newly added by the generator is not included at the time an output signal output by the generator resulting from providing the input signal to the generator is provided to the Kwak et al., Fig. 2 and Pg. 2 , “A GAN has two networks: a generator G that tries to generate real data given noise z ∼ pz(z), and a discriminator D ∈ [0, 1] that classifies the real data x ∼ pdata(x) and the fake data G(z). The objective of G is to fit the true data distribution deceiving D by playing following minimax game” teaches the input signal including noise sequence (corresponds to the specific component) and the generator recursively producing h1, h2, …, hn (corresponds to the component newly added by the generator) which are then passed through the generator to produce images (corresponds to the output of the generator and the input to the discriminator). The discriminator (corresponds to the classification unit) then classifies what is real and what is fake (corresponds to whether the specific component and the component newly added by the generator is included or not in the input signal) based on the training data from the generator)
Pascual et al. in view of Kadambe et al. in view Kwak et al. of are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “signal training and learning”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Pascual et al. and Kadambe et al. with Kwak et al., with motivation of causing the classification unit to perform learning such that the classification unit outputs a classification result indicating that the specific component or a component newly added by the generator is included in the input signal when the specific component is included in the input signal, and outputs a classification result indicating that the specific component and a component newly added by the generator is not included in the input signal when the specific component .
 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pascual et al. in view of Kadambe et al. in further view of Basser et al. (“In Vivo Fiber Tractography Using DT-MRI Data”)
Regarding Claim 7,
Pascual et al. in view of Kadambe et al. teaches the learning-type signal separation method according to Claim 1, 
Pascual et al. in view of Kadambe et al. does not appear to explicitly teach wherein the training-use signal, the arbitrary signal, and the data series signal are measured biological signals and the specific component is an unnecessary component added to the biological signal.  
However, Basser et al., teaches wherein the training-use signal, the arbitrary signal, and the data series signal are measured biological signals (Basser et al., Para.4 Pg. 625, “propose and describe a methodology to calculate continuous fiber-tract trajectories from discrete measured diffusion tensor MRI data” teaches the data (corresponds to the signals) being measurement of the MRI data (corresponds to biological signals))
the specific component is an unnecessary component added to the biological signal (Basser et al., Algorithms to Approximate or Interpolate a Tensor Field Pg. 627, “Approximation involves finding a set of B-spline functions that smoothly “fits” the noisy discrete experimental data in a least-squared sense, just as linear regression fits a line to a set of discrete noisy data points. We use approximation in our tract-following scheme to obtain a noise-reduced, smoothed, continuous representation of the experimental diffusion tensor field data, from which a smooth representation of the fiber direction field can be obtained. Interpolation involves finding a continuous representation, using an appropriate set of B-spline functions that are constrained to pass through all of the measured noisy, discrete tensor data. We see below that using smoothed approximated data rather than noisy interpolated data results in improved performance of our tract-tracing scheme” teaches removing noise (corresponds to unnecessary component) from the noisy interpolated data (corresponds to the data with unnecessary component added) to produce noise-reduced, smoothed, continuous representation of data).
Pascual et al. in view of Kadambe et al. in view of Basser et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “signal training and learning”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Pascual et al. and Kadambe et al. with Basser et al., with motivation wherein the training-use signal, the arbitrary signal, and the data series signal are measured biological signals and the specific component is an unnecessary component added to the biological signal. “We see below that using smoothed approximated data rather than noisy interpolated data results in improved performance of our tract-tracing scheme” (Basser et al., Algorithms to Approximate or Interpolate a Tensor Field Pg. 627). The proposed teaching is beneficial in that it improves performance of the tract-tracing scheme.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry T Nguyen whose telephone number is (571)272-8860. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY TRONG NGUYEN/Examiner, Art Unit 2125          
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125